IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00158-CR
                                 No. 10-09-00159-CR

                         EX PARTE WILLIAM JOHNSON


                           From the 12th District Court
                               Walker County, Texas
                         Trial Court Nos. 24632 and 24634


                           MEMORANDUM OPINION


         We withdraw the opinion and judgment issued in these proceedings dated July

22, 2009, and issue this opinion and judgment dated August 5, 2009.

         William Johnson filed notices of appeal with this Court regarding two writ of

habeas corpus proceedings filed in the trial court. After the notices of appeal were filed,

the Court was informed that Johnson received all the relief he requested by the petitions

for writ of habeas corpus in the trial court. If Johnson received the relief requested, it

would make the appeals moot and we would be without jurisdiction to decide any

issue.

         The Clerk of this Court notified Johnson by letter that we questioned our

jurisdiction. In the same letter, the Clerk warned Johnson that the Court would dismiss
the appeals unless, within 21 days from the date of the letter, a response was filed

showing grounds for continuing the appeals. Johnson has not provided a response.

       Accordingly, these appeals are dismissed. See TEX. R. APP. P. 44.3.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeals dismissed
Opinion delivered and filed August 5, 2009
Do not publish
[CR25]




Ex parte Johnson                                                               Page 2